Title: From George Washington to Robert Lewis, 6 January 1793
From: Washington, George
To: Lewis, Robert

 

Dear Sir,
Philadelphia Jan⟨y⟩ 6th 1793

Enclosed are copies of letters written to you agreeably to their dates. They are sent on the possibility that the originals may have miscarried, although the probability, I hope is much against it.
In a late letter to Mr Whiting, at Mount Vernon, I have directed him not to sell the Stud horse, but to deliver him to your order. The sooner you send for him the better.
Your Aunt unites with me in best wishes for yourself and Mrs Lewis, and with sincere regard, I am—Your Affectionate Uncle,

Go: Washington

